           Case 1:19-cv-09831-JGK Document 8 Filed 01/27/20 Page 1 of 1

                                                                                                        YAAKOV SAKS"*
                                                                                                          JUDAH STEIN"
                                                                                                     RAPHAEL DEUTSCH/\
                                                                                                        RACHEL DRAKE•
                                                                                                         DAVID FORCE"


 STEIN         I SAKS,          PLLC

                                                                        co.        W!.

285 Passaic Street, Hackensack, NJ 07601 : tel: 201.282.6500 ! fax: 201.282.6501 'www.steinsakslegal.com



January 27, 2020
                                                                       USDC SONY
                                                                       DOCUMENT
Via CM/ECF
                                                                       ELECTRONICALLY FILED
The Honorable John G. Koeltl                                           DOC#
United States District Court                                                                          :a.-..,,_K--'.,,---~.,....b-._-
                                                                       DATEF-,L-.E-D:-___-_1_,__..:.:.....                        __-_
Southern District ofNew York

       Re:     Reid vs Steklen & Walker CO., Inc.
               Case#: 1:19-cv-09831-JGK

Dear Judge Koeltl:

We represent the plaintiff in the above matter. We write to respectfully request that the initial
conference currently scheduled for January 28, 2020 at 4:30pm be adjourned. The Defendant is in
default and has not made contact at all with Plaintiff.

This is the first request for an adjournment. The Plaintiff will file for default within 30 days.

We thank Your Honor and the Court for its kind considerations and courtesies.


                                                                   Respectfully submitted,

                                                                   s/ David Force
                                                                   David Force, Esq.

cc:    All Counsel of Record via ECF               r '" f       co. ., f 6 /Ls,,..,, c E             ,1        c A I"' ce- & ( a
                                                   r;1,f      (}Llf-/~v,,.f stf/lll                          r-,c,f         Off'/IC/(,(

                                                    /J /I I' ( fl, 5   v' I ,1 V fr! I 1 C(JV /1,( I J                       /7,.   ✓ ,_ f   >;
                                                                J
                                                    fJ I      f EtJ fl ut1tt-T e9- r                    d- t/r)-{).
                                                                                                 1



                                                                         o~o~~---+-----✓
                                                                                                     v            f          O               J
